           Case 2:15-cv-01434-BRW Document 287 Filed 09/19/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

CAROL KNOX                                                                      PLAINTIFF

VS.                                  2:15-CV-01434-BRW

PPG INDUSTRIES, INC.                                                          DEFENDANT

                              THIRD AMENDED JUDGMENT

       Based on the October 4, 2018 Jury Verdict, the March 18, 2019 Order and Judgment, the

May 14, 2019 Order and Amended Judgment, and the August 14, 2019 Jury Verdict, Plaintiff is

entitled to a judgment against Defendant as follows:1

               Emotional distress:                   $125,000.00

               Back Pay                              $478,585.00

               Prejudgment Interest on Back Pay         $60,434.22

               Front Pay                             $129,608.20

               Front Pay Retirement Benefits            $29,584.40

               Additional Tax Burden                    $39,506.20

               Post-Judgment Interest                    $8,994.01

The result is a total judgment of $871,712.03.

       IT IS SO ORDERED this 18th day of September, 2019 (nunc pro tunc August 16, 2019).



                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE




       1
        Doc. Nos. 179, 197, 198, 217, 218, 270.

                                                 1
